TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 19, 2014



                                       NO. 03-13-00094-CV


Center for Food Safety, John Does 1 and 2, Darla Cherry, and Jennifer Lopez, Appellants

                                                  v.

David Lakey, in his official capacity as the Commissioner of the Texas Department of State
     Health Services, and the Texas Department of State Health Services, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 14, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.